Citation Nr: 1601008	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  04-41 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertensive vascular disease (claimed as hypertension), to include as a result of exposure to ionizing radiation, on a substitute basis.

2.  Entitlement to service connection for diabetes to include as a result of exposure to ionizing radiation, on a substitute basis.

3.  Entitlement to service connection for dementia to include as a result of exposure to ionizing radiation, on a substitute basis.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, private attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1956 to December 1957.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims for entitlement to service connection for hypertension, diabetes and dementia.  

A hearing was held on September 20, 2005 in St. Louis, Missouri before a Veterans Law Judge (VLJ) who has since retired.  A transcript of the hearing testimony is in the claims file.  The appellant was offered the opportunity for a new Board hearing before a different VLJ in May 2012.  As the appellant did not respond within 30 days, and has not since requested to appear at another Board hearing before a different VLJ, this opportunity is deemed waived.  

In February 2006, the Board issued a decision denying the claims on appeal.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an August 2007 order, the Court granted a joint motion for remand (Joint Motion), filed by representatives of both parties, vacating the February 2006 Board decision and returning the case to the Board for compliance with the Joint Motion.  

In February 2008, the Board remanded the Veteran's claims for additional development.  In October 2009, while the case was in remand status, the Veteran died.  In November 2009, the appellant requested substitution.
  
The Board subsequently remanded the case for clarification regarding the appellant's entitlement to substitution, and for further development, in May 2012.  That development was completed, and the case was returned to the Board for appellate review. 

In January 2014, the Board issued another decision denying the claims on appeal.  The appellant then appealed the Board's decision to the Court, and in a March 2015 Memorandum Decision, the Court vacated the January 2014 Board decision and returned the case to the Board for compliance with the remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reason for remand: to allow for initial consideration of additional evidence by the AOJ.

When this case was previously before the Board, the appellant continued to assert entitlement to service connection for diabetes mellitus, hypertension, and dementia under the argument that the Veteran was exposed to ionizing radiation through personally observing nuclear testing being conducted in White Sands, New Mexico, while he was on temporary assignment with the Fort Sill baseball team.  In her appeal to the Court, for the first time, the appellant, through her representative, raised an argument that the Veteran was exposed to ionizing radiation as a result of residual radioactivity from nuclear weapons testing performed in White Sands, New Mexico more than a decade before the Veteran was allegedly present at that location.  The appellant's representative further submitted two internet articles regarding nuclear weapons testing.  

Neither the theory of exposure to ionizing radiation as a result of residual radioactivity from nuclear weapons testing done years prior at White Sands, New Mexico, nor the evidence submitted to the Court in August 2014, as exhibits to the Appellant's Brief, have been reviewed or considered by the AOJ in the first instance.  Following the March 2015 Court Order, in September 2015, VA sent the appellant a letter indicating that she had the option of waiving her right to have any newly-submitted evidence considered by the AOJ and allowing the Board to proceed with adjudication of the appeal.  The appellant has not responded to this mailing, and has not submitted a written waiver of her right to have the new evidence and argument presented to the Court considered by the AOJ in the first instance.  As such, the additional evidence must be referred to the AOJ for review and preparation of a Supplemental Statement of the Case (SSOC), unless the appellant's claim for benefits is granted in full.  See 38 C.F.R. § 20.1304(c) (a claimant must submit a written waiver of evidence submitted directly to the Board, otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).

In finding that the case must be sent back to the AOJ for initial consideration of the new evidence, the Board recognizes that the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165, amended 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a Substantive Appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  However, as the Substantive Appeal in the present case was filed in December 2004, this amendment is not for application.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Review the additional evidence submitted to the Court with the appellant's August 2014 Brief and any additional evidence appellant may submit that has not yet been considered.

2.  Thereafter, and after completing any development deemed necessary regarding the appellant's contention that the Veteran was exposed to ionizing radiation during service resulting from his temporary duty, with exposure to residual radioactivity from nuclear weapons testing performed years prior at White Sands, New Mexico, readjudicate the issues of entitlement to service connection for diabetes mellitus, hypertension, and dementia for purposes of substitution in light of the additional evidence.  If the benefits sought on appeal are not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




